Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 07/03/2019 and 11/04/2020 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the first connector seal region", and “the second connector seat region” in line 2. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-25, 27, and 29-39 is/are rejected under 35 U.S.C. 102 as being (a) (1) by CN 101398081 (Applicant admitted prior art, hereinafter referred to as AAPA). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 23, AAPA discloses a boot (Figures 1-7, and 8), comprising: 
a first fastening region (1), a second fastening region (2), and a pleated region (3) between the first fastening region and the second fastening region; 
wherein the first fastening region (12, 12a) includes connecting regions (portions between 19), at least one of lobe regions (19) or guide regions, and a connector seat region (12, 12a) that has a connector seat region surface (radially outer surface of 12, 12a) and an opposing undersurface (10), wherein there is at least one inner groove located on the undersurface in the lobe regions or in the guide regions (portions between 14 and 15, and 15 and 16; Figures 1, 4-6, and 8).  

As to claim 24, AAPA discloses the boot according to claim 23, wherein a material thickness of the connector seat region, determined between the connector seat region 

As to claim 25, AAPA discloses the boot according to claim 23, wherein there are at least two substantially parallel outer grooves in the lobe regions or in the guide regions, starting from the connector seat region surface (Figures 1, 4-6, and 8).  
  
As to claim 27, AAPA discloses the boot according to claim 23, wherein the at least one inner groove or the at least two outer grooves have different depths in the lobe regions or in the guide regions (Figures 1, 4-6, and 8).  

As to claim 29, AAPA discloses the boot according to claim 23, wherein there is at least one reinforcement rib (6) in the at least one inner groove or the at least two outer grooves (Figures 4-6, and 8).  

As to claim 30, AAPA discloses the boot according to claim 29, wherein at least one of the reinforcement ribs (6) has a radial orientation (Figures 4-6, and 8).  
  
As to claim 31, AAPA discloses the boot according to claim 29, wherein at least one of the reinforcement ribs (6) is formed at an angle to a radial orientation of the boot (Figures 4-6, and 8).   

As to claim 32, AAPA discloses the boot according to claim 23, wherein the at least one inner groove or the at least two outer grooves form annular grooves (Figures 1, 4-6, and 8).  

As to claim 33, AAPA discloses the boot according to claim 23, wherein the at least one inner groove is located in the lobe regions and in the guide regions, and the at least two outer grooves form annular grooves (Figures 1, 4-6, and 8).  
  
As to claim 34, AAPA discloses the boot according to claim 23, wherein the at least one inner groove and the at least two outer grooves are located in the lobe regions and in the guide regions (Figures 1, 4-6, and 8).    

As to claim 35, AAPA discloses the boot according to claim 23, wherein the at least one inner groove located on the undersurface of the first connector seat region is located between the at least two outer grooves starting at the connector seat region surface, when seen in a cross section (Figures 1, 4-6, and 8).    

As to claim 36, AAPA discloses the boot according to claim 23, wherein the at least one inner groove is located substantially in the middle of the cross section of the first fastening region in the connector seat region (Figures 1, 4-6, and 8).    

As to claim 37, AAPA discloses the boot according to claim 23, wherein a material thickness of the first fastening region beneath the at least two outer grooves is 

As to claim 38, AAPA discloses the boot according to claim 23, wherein there are at least two sealing lips (14, and 15) located on the undersurface of the first fastening region (Figures 1, 4-6, and 8).    

As to claim 39, AAPA discloses the boot according to claim 38, wherein the at least two sealing lips (14, and 15) are located substantially beneath the at least two outer grooves, at least in the lobe regions or in the guide regions (Figures 1, 4-6, and 8).    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 40-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101398081 (Applicant admitted prior art, hereinafter referred to as AAPA) alone. Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 40, AAPA discloses the boot according to claim 23, wherein there are two (lacks disclosure) positioning ribs (16) on the undersurface in the connecting regions.  
In re Regis Paper Co. v. Bemis Co., 193 USPQ 8. One skill in the art would realize that having two positioning ribs would facilitate the alignment and thus effective sealing. 

As to claim 41, when AAPA modified with duplication of parts (positioning rib) such that the at least two sealing lips are located between the positioning ribs, the combination teaches the claimed limitations.  

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 101398081 (Applicant admitted prior art, hereinafter referred to as AAPA) in view of US 7,326,119 (Toriumi). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 42, Toriumi teaches a boot with positioning rib 32 and sealing rib 16 having different cross section profiles to provide secured attachment and sealing. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include in the sealing system of AAPA to have the cross section profiles of the at least two sealing lips and the two positioning ribs differ from one another as taught by Toriumi since the claimed invention is merely a combination of known elements (such as having different cross sectional profiles), and in the combination one .     


Allowable Subject Matter
Claims 26 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675